Citation Nr: 1721112	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  07-34 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 parent for a lumbar disability beginning September 21, 2006.

2.  Entitlement to an initial compensable rating for right lower extremity radiculopathy prior to October 23, 2008.

3.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy from October 23, 2008 to June 5, 2015.

4.  Entitlement to an initial rating in excess of 40 percent for right lower extremity radiculopathy beginning June 5, 2015.

5.  Entitlement to an initial compensable rating for left lower extremity radiculopathy prior to October 23, 2008.

6.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy beginning October 23, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from April 1997 to April 2001.

This appeal to the Board of Veterans' Appeals (Board) is from October 2006 and March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2016 decision, the Board awarded partial grant for higher ratings for the Veteran's lumbar disability and bilateral lower extremity radiculopathy, which the Veteran appealed to the Court of Appeals for Veterans Claims (Court/CAVC).  Following the filing of a Joint Motion for Partial Remand (JMPR) that sought to vacate a portion of the decision, the Court issued an Order in March 2017 granted the motion and remanded these matters back to the Board for further action consistent with the JMPR.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMPR states that treatment records from Missouri Health & Rehabilitation and from Dr. P. D were not sought and that there was no record that releases were ever solicited.  The parties believed that these facilities may have potentially relevant records and instructed the Board to request them.

The Board is bound by the findings contained in the joint motion, as adopted by the Court.  See Chimes v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).  See also Winslow v. Brown, 8 Vet. App. 469, 472 (1996).

Further, the duty to ensure compliance with the Court's Order extends to the terms of the agreement struck between the parties forming the Joint Motion, and the Board is required to address the clear and specific instructions of a Court order. Forcier v. Nicholson, 19 Vet. App. 414, 425-26 (2006).

Although it is true that no such action was taken prior to the Board's June 2016 decision, a review of the Veteran's electronic claims file shows that the action directed for the Board to take has already been completed by the RO.

The record shows that in July 2016 the Veteran submitted medical releases for Missouri Rehabilitation Center and Dr. P. D., Via Medical Center, and that VA requested these records on his behalf.  

A July 2016 Report of Contact shows that the RO called Missouri Rehabilitation Center to no avail and that research showed the facility was closed on October 31, 2014.  The RO was also unable to find any forwarding information for the provider or the medical records they possessed.  

Regarding Dr. P. D and Via Medical Center, the file documents attempts made to obtain these records and that the facility failed to respond or provide the records.  See Notification Letter and Report of General Information received August 2016. 

Given that the RO has already completed this development, it would serve no useful purpose for the Board to take any action that would only duplicate what has been already done.

Although the Veteran had a VA examination as recent as February 2017, it does not fully satisfy the requirements for orthopedic disabilities that require joint tests in active and passive motion, and in weight-bearing and non-weight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

Since the bilateral lower extremity radiculopathy is associated with the lumbar disability the examination will include neurological findings, so the issues are intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar disability.  The electronic claims file must be made available to and reviewed by the examiner. Any indicated diagnostic tests and studies must be accomplished. All pertinent symptomatology and findings necessary to rate these disabilities must be reported in detail. 

a) The examination must be thorough and include all complaints, clinical findings, symptoms, and range of motion studies pertaining to the low back and knees.

b) Range of motion studies must include testing for pain in active motion and passive motion.  The examiner should also discuss pain in weight-bearing and nonweight-bearing ranges of motion.  If such are not applicable or possible to test, then the examiner should state such along with an explanation.

c) The clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups for both the back and knee disabilities.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time, then provide an explanation as to why.

d) The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected disability expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.

e) A thorough neurologic examination of the Veteran's lumbar spine must be performed.  The examiner must specifically state the degree of impairment present in each lower extremity due to radiculopathy, which must be expressed as complete or incomplete paralysis of any nerve.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  Consideration must also be given to the Veteran's reported symptoms.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). 

3.  The examination report should be reviewed to ensure substantial compliance with the directives of this remand and corrective action deemed necessary should be completed. 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken above, the RO must readjudicate the Veteran's claims on appeal, in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




